DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending, with claims 13-17 withdrawn. Claims 1-12 and 18 are considered below. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 18, drawn to a lower deck cabin and an aircraft.
Group II, claims 13-17, drawn to a method of converting a cargo area.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a structure with which at least some of the commercial passengers having transited from the main deck cabin may interact at least during non-TTL phases of the flight of the aircraft, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Publication No. 2007/0267544 to .
During a telephone conversation with Kristin Crall on May 20, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12 and 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to because several of the figures include features and/or letters that are not satisfactory for reproduction. For example, FIGS. 4, 5, 10, 11, 13, 16, 17, 20 include lines and/or letters having a weight that is not heavy enough to permit adequate reproduction. See 37 CFR 1.84(l) and 37 CFR 1.84(p). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Specifically, the following claim limitations in this application using the word “means” are being interpreted under 35 U.S.C. 112(f):
“means permitting at least some of the commercial passengers to transit” in claims 1 and “means for allowing the at least one human to transit” in claim 18.
“means for restraining the at least one ware” in claim 6.
“means for restraining at least the commercial passengers” in claim 9.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 18 each recites the abbreviation “non-TTL” without first defining what TTL stands for (“taxi, take-off, and landing”). Thus, claims 1 and 18, along with dependent claims 2-12 are rejected under 35 U.S.C. 112(b).
Further regarding claim 2, the claim reads “the lower deck cabin is created in part either by lowering at least a portion of a technical floor of a cargo area below the main deck cabin, or by decreasing the thickness of the technical floor, so as to form the floor”. It is unclear whether applicant is attempting to claim the lower deck cabin as a product-by-process, or whether applicant is improperly attempting to claim both a product and a process. MPEP 2173.05(p) reads “A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process” (MPEP 2173.05(p), emphasis added). In this case, it is not clear whether the claim is directed to the product or to the process. Thus, claim 2 is further rejected under 35 U.S.C. 112(b).
Further regarding claim 11, the claim reads in full “A lower deck cabin according to claim 1, in which the at least one structure comprises a meeting room or casino.” The claim does not recite structural features but instead describes the invention in terms of a particular user. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. 2173.05(b), citing Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2007/0267544 to Linero et al. (“Linero”).
Regarding claim 1, Linero discloses a lower deck cabin (27) of an aircraft also comprising a main deck cabin (26) in which commercial passengers are seated during TTL phases of flight of the aircraft (¶ [0068]), the lower deck cabin comprising: 
a. a ceiling (28); 
b. a floor having at least a portion positioned a distance from the ceiling sufficient to allow at least some commercial passengers on-board the aircraft to stand upright and move about (FIGS. 2-4); 
c. means permitting at least some of the commercial passengers to transit to and from the main deck cabin at least when the aircraft is in flight (¶¶ [0080]-[0081]); and 

Regarding claim 2, Linero discloses the lower deck cabin is created in part either by lowering at least a portion of a technical floor of a cargo area below the main deck cabin, or by decreasing the thickness of the technical floor, so as to form the floor (¶¶ [0067], [0069]).
Regarding claim 3, Linero discloses the transit- permitting means comprises at least one set of stairs spanning the lower deck cabin and the main deck cabin (¶¶ [0080]-[0081]).
Regarding claim 4, Linero discloses at least part of the at least one set of stairs is located vertically above a portion of the floor positioned a distance from the ceiling sufficient to allow at least some commercial passengers on-board the aircraft to stand upright and move about (¶¶ [0080]-[0081]).
Regarding claim 5, Linero discloses the at least one structure comprises a shop including at least one ware available for display (¶ [0081]).
Regarding claim 11, Linero discloses the at least one structure comprises a meeting room or casino (¶ [0081]).
Regarding claim 12, Linero discloses an aircraft comprising the lower deck cabin according to claim 1 (Abstract, see analysis of claim 1 above).
Regarding claim 18, Linero discloses an aircraft comprising: 
a. a fuselage (25) defining an interior space; 
b. a partition floor (28) dividing at least part of the interior space into (i) a main deck cabin in which at least one human is seated during TTL phases of flight of the aircraft and (ii) a lower deck area below the main deck cabin (FIGS. 2-4; ¶ [0068]); and 
.
Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6,152,400 to Sankrithi et al. (“Sankrithi”).
Regarding claim 18, Sankrithi discloses an aircraft comprising: a. a fuselage defining an interior space (FIG. 2); b. a partition floor (12) dividing at least part of the interior space into (i) a main deck cabin in which at least one human is seated during TTL phases of flight of the aircraft and (ii) a lower deck area below the main deck cabin (FIG. 4); and c. means for allowing the at least one human to transit between the main deck cabin and the lower deck area at least when the aircraft is in flight (Col. 4, lines 45-47); and in which the lower deck area has at least a portion convertible before flight between (i) a cargo transport area and (ii) a lower deck cabin configured for use by the at least one human when the aircraft is in flight (Col. 1, line 67 to Col. 2, line 3; Col. 7, lines 39-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Linero as applied to claim 5 above, in view of U.S. Patent No. 10,482,739 to Grant et al. (“Grant”).
Regarding claim 6, Linero teaches each and every element of claim 5 as discussed above, but it does not explicitly teach means for restraining the at least one ware at least at times when the aircraft encounters turbulent conditions. 
Grant, however, teaches a shop including at least one ware, and means for restraining the at least one ware (Col. 19, line 62 to Col. 20, line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower deck cabin of Linero by further including the means for restraining, as taught by Grant, in order to protect the store merchandise from theft. Thus, the combination of Linero and Grant teaches means for restraining the at least one ware at least at times when the aircraft encounters turbulent conditions.
Regarding claim 7, the combination of Linero and Grant teaches the restraining means comprises an electronic actuator (Grant at Col. 19, line 62 to Col. 20, line 10). 
Regarding claim 8, the combination of Linero and Grant teaches the electronic actuator may receive an activation or deactivation signal originating from a location remote from the lower deck cabin (Grant at Col. 19, line 62 to Col. 20, line 10).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linero as applied to claim 1 above, in view of Sankrithi. 
Regarding claim 9, Linero teaches each and every element of claim 1 as discussed above, and Linero teaches the lower deck cabin includes sleeping accommodations (¶ [0081]), but it does not explicitly teach means for restraining at least the commercial passengers having transited from the main deck cabin at least at times when the aircraft encounters turbulent conditions. 
Sankrithi teaches a lower deck cabin having sleeping accommodations that include means for restraining at least the commercial passengers having transited from the main deck cabin at least at times when the aircraft encounters turbulent conditions (Col. 11, lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower deck cabin of Linero by further including the means for restraining passengers, as taught by Sankrithi, in order to improve the safety of the passengers during turbulence (see e.g., Sankrithi at Col. 11, lines 29-36).
Regarding claim 10, Linero teaches each and every element of claim 1 as discussed above, and Linero teaches at least one wall extending between the ceiling and the floor (FIGS. 2-4), but it does not explicitly teach at least one fitting on the at least one wall, the ceiling, or the floor to which the at least one structure is attached at least when in use. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lower deck cabin of Linero by further including the fitting to which the structure is attached, as taught by Sankrithi, in order to attach and remove the structure to and from the aircraft and thus allow the area to be easily changed between a cargo area and a passenger accommodating area (see e.g., Sankrithi at Col. 7, lines 9-16).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642